

117 HR 339 IH: Secure U.S. Capitol Act
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 339IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Mr. Torres of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Architect of the Capitol to design and install an appropriate fence around the perimeter of the United States Capitol, including the East Front and the West Front.1.Short titleThis Act may be cited as the Secure U.S. Capitol Act. 2.Installation of fence around perimeter of United States Capitol(a)InstallationThe Architect of the Capitol shall carry out a project to design and install an appropriate fence around the perimeter of the United States Capitol, including the East Front and the West Front.(b)Factors consideredIn carrying out the project under this section, the Architect of the Capitol shall take into consideration the need to protect the security of the United States Capitol and the safety of the individuals who work and visit the Capitol, to preserve the ability of individuals to visit the Capitol, and to preserve the design of the Capitol and Capitol Grounds, and shall consider specifically the so-called Gateway Project to protect the Capitol which was proposed by Terrance Gainer, the former Sergeant at Arms and Doorkeeper of the Senate and Chief of the Capitol Police.(c)DeadlineThe Architect of the Capitol shall complete the project under this section not later than January 1, 2023.